Citation Nr: 1730542	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  15-29 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), asthma, bronchitis, emphysema, and restrictive airway disease.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sinusitis. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for heart disease, to include as secondary to a respiratory disability or sinusitis. 

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to service connection for residuals of a deviated septum.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to sinusitis

. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

On the August 2015 substantive appeal, the Veteran requested to testify before the Board at a hearing held at a local VA office.  In September 2015, his representative withdrew the request for a hearing and the Board will therefore continue with a decision in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims to reopen service connection for sinusitis and heart disease and the claim for service connection for OSA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for entitlement to service connection for a respiratory disability, characterized as bronchitis, was initially denied in a July 1981 final rating decision.  

2.  The Veteran attempted to reopen his claim for service connection for bronchitis and was denied in an April 1994 final rating decision.  In October 2004, the Board reopened the claim for service connection for a respiratory disability, including COPD, asthma, bronchitis, emphysema, and sinusitis, and denied the reopened claim in an August 2005 decision. 

3.  The evidence received since the August 2005 Board decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran does not have any residuals of a deviated septum, status post septoplasty; the Veteran's deviated septum is not related to any in-service injury. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen service connection for a respiratory disability, to include COPD, asthma, bronchitis, emphysema, and restrictive airway disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  Residuals of a deviated septum were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran first filed a claim for entitlement to service connection for a respiratory disability in June 1981.  The claim, characterized as bronchitis by the RO, was denied in a July 1981 rating decision.  The RO found that while service records documented treatment for acute bronchitis in March 1953, no chronic disability or residuals were present at the time of the Veteran's discharge from active duty.  The Veteran did not appeal the July 1981 denial of his claim and the rating decision is final.  38 U.S.C.A. §§ 5108, 7103 (West 2014); 38 C.F.R. § 3.156 (2016).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it at least triggers the duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156 (a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117.  The Court further noted that "[t]he Board's analysis of the issue of reopening must first be confined to the subject of the existence of new and material evidence alone and must not be an outcome-based decision."  Id. at 121.

The Veteran made several attempts to reopen the claim for service connection for a respiratory disability; in a final April 1994 rating decision, the RO denied a claim to reopen service connection for bronchitis.  In October 2004, the Board reopened the claim-characterized as service connection for a respiratory disability, including COPD, asthma, bronchitis, emphysema, and sinusitis.  The reopened claim was then denied in a final August 2005 Board decision.  The August 2005 Board decision is the most recent decision addressing the Veteran's claim for service connection for a respiratory disability.  

The evidence of record at the time of the August 2005 Board decision included the Veteran's service treatment records, clinical records from various VA and private medical providers dating from August 1954, VA examinations and medical opinions dated in March and December 2004, a February 2001 private medical opinion, and a treatise from the Department of the Army detailing the effects of exposure to chlorine gas.  The evidence of record also included statements from the Veteran reporting that he was treated for sinusitis and bronchitis during service and was exposed to chlorine gas during chemical, biological, and radiological training in Panama in February 1953.  In its decision, the Board found that the weight of the evidence was against a finding that the Veteran had a chronic respiratory disability during service or that any current respiratory disability was otherwise related to active service.  The Board noted that service treatment records documented treatment for sinusitis in September 1951 and bronchitis in March 1953, but found that these conditions were acute and not chronic.  Similarly, while the Veteran reported a history of sinusitis during the January 1954 separation examination, physical examination of his sinuses, lungs and chest was normal at that time as was a chest X-ray.  The Board therefore concluded that the Veteran did not have a chronic respiratory disability during service.  

The August 2005 Board decision also considered the post-service evidence and concluded that it did not establish a respiratory disability was etiologically related to any incident of active service, including the Veteran's reported exposure to chlorine gas.  The Board found that the earliest post-service evidence of a respiratory condition was dated in May 1959, at least five years after the Veteran's discharge.  The Board also found that the February 2001 private medical opinion in support of service connection was outweighed by the more probative March 2004 and December 2004 VA medical opinions, as well as a treatise from the Department of the Army indicating there was little or no long-term sequelae from a single incident of exposure to chlorine gas.  Thus, the Board acknowledged the Veteran was treated for acute episodes of sinusitis and bronchitis during service and conceded the Veteran's possible exposure to chlorine gas, but found the weight of the evidence was against service connection for the claimed respiratory disabilities.   

In December 2014, the Veteran filed the current claim to reopen service connection for a respiratory disability.  The evidence received since the August 2005 Board decision includes additional records of VA and private treatment for recurrent respiratory infections, chronic bronchitis, COPD, and restrictive lung disease.  A February 2015 pulmonary function test (PFT) from the Fort Harrison VA Medical Center (VAMC) shows that the Veteran manifests minimal obstructive airway disease, severe lung restriction, and a moderately severe diffusion defect.  A private pulmonologist who examined the Veteran in July and August 2015 diagnosed recurrent bronchitis and found the condition was "most likely associated with silent aspiration, dysphagia, and possible reflux."  The Veteran utilizes home oxygen to assist with his breathing and treatment records document numerous emergency department visits and courses of antibiotics to treat his respiratory infections and bronchitis.  The record also contains statements from the Veteran contending his chronic respiratory condition began during active duty service and/or was the result of exposure to toxic substances during service, specifically chlorine gas.

The Board finds that this medical and lay evidence is new, as it was not of record at the time of the August 2005 Board decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim, does not raise a reasonable possibility of establishing the claim, and in the case of the new lay statements, is cumulative and redundant of the evidence previously before the Board.  While the new VA and private treatment records document the progressive nature and treatment of the Veteran's respiratory disability, they do not provide any evidence of a link between the diagnosed conditions and any incident of active duty service.  None of the treating physicians provided a medical opinion in support of the claim or otherwise commented on a service-related etiology for the Veteran's disability.  In fact, the private pulmonologist concluded in August 2015 that the Veteran's recurrent bronchitis was due to a nonservice-related cause, i.e. silent aspiration related to dysphagia and reflux.

The record also contains several new statements from the Veteran reporting that he incurred chronic bronchitis during active duty, as well as other respiratory conditions due to chlorine gas exposure, that have progressed to the present day.  The credibility of the Veteran's statements is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  While the Board must presume the credibility of the Veteran's reported history, the statements are cumulative and redundant of contentions and statements at the time of the previous denial of service connection and cannot constitute material evidence.   The August 2005 Board decision specifically addresses the Veteran's in-service treatment for sinusitis and bronchitis and whether his current disability was related to in-service chlorine gas exposure.  The Board concluded that the competent evidence, including March 2004 and December 2004 VA medical opinions, weighed against a finding of service connection.  The Veteran has also previously reported experiencing continuous symptoms of a bronchial ailment since active duty in a December 1993 statement.  

In sum, the record does not contain any new evidence of a link between the Veteran's respiratory disability and active duty, to include new evidence that any of his diagnosed respiratory conditions are related to treatment during service or exposure to chlorine gas.  The lay statements added to the record are cumulative and redundant of previous evidence and cannot serve to reopen the service connection claim.  The Board has carefully and specifically considered the Court's decision in Shade, but none of the evidence added to the record raises a reasonable possibility of substantiating the claims or would at least trigger the VA's duty to assist by providing a medical opinion.  The competent evidence does not indicate that the claimed disability is etiologically related to active duty and as noted above, the Veteran's statements regarding the in-service onset or relationship to chlorine gas exposure are redundant of evidence previously of record.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of the claim.


Service Connection Claim

The Veteran contends that service connection is warranted for residuals of a deviated septum as the condition was incurred due to injury during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Board finds that the Veteran did not incur a deviated septum during active duty and he does not manifest any residuals from a post-service septoplasty performed to correct the deviated septum.  In a February 2015 statement, the Veteran reported that he received many blows to his nose, but one such injury occurred during service while maneuvering his landing craft.  He did not provide any details regarding the time or place of this incident, and service records do not document any injury to the Veteran's nose.  The Veteran reports that he saw a medic for treatment after the incident, but indicates that his service records were altered as the military does "not want to take any responsibility for the dangerous things they exposed service men/women to."  There is no indication the Veteran's service records have been altered or that additional service records exist.  The Board also notes that the Veteran did not report a history of any nasal injuries at the January 1954 separation examination, despite reporting other injuries such as a right knee laceration on the discharge report of medical history.  Examination of the Veteran's nose was normal at the January 1954 separation examination and a September 1951 X-ray of the Veteran's sinuses did not indicate any abnormalities of the septum.  Therefore, there is no objective evidence of a nasal injury or deviated septum during active duty service. 

The other medical evidence of record indicates a post-service etiology for the Veteran's deviated septum.  During October 1997 and January 1998 examinations at the VAMC, the Veteran reported a history of multiple nasal injuries.  A private physician also noted in a July 1981 letter that the Veteran was treated in January 1980 with a mild concussion and injuries following trauma to the head and facial area.  A September 1997 VA CT of the Veteran's sinuses shows that his septum was situated normally at the midline and it was only four months later, in January 1998, that a deviated septum was first identified and diagnosed by a VA physician.  

The Veteran underwent a nasal septoplasty at the VAMC on January 26, 1998, and there is no subsequent lay or medical evidence of residuals incurred as a result of the surgical procedure.  The Veteran's  septum was normal at a December 2004 VA examination and at a January 2007 ears, nose, and throat (ENT) examination at the VAMC.  Treatment records do not contain any findings or treatment for residuals associated with a deviated septum and the Veteran has not provided any statements specifying the symptoms he believes are residuals of a deviated septum and/or septoplasty.  

The Board therefore finds that the weight of the evidence is against a finding of any current disability associated with a deviated septum or a finding that the Veteran incurred this condition during active duty service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied. 


Duty to Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not alleged any deficit in VA's notice or assistance and has demonstrated actual knowledge of the requirements to obtain service connection and reopen a previously denied claim in his multiple statements to VA in support of his claims.

The Board further notes that although VA has not obtained a medical examination or opinion addressing the etiology of the claimed disabilities, there is no competent medical or lay evidence of a current disability or signs and symptoms of a current disability associated with the Veteran's previously deviated septum.  Therefore, a medical examination or opinion is not required by the duty to assist.  The Veteran has also not been provided a VA examination in connection with the claim to reopen service connection for a respiratory disability; however, as the record does not contain new and material evidence, an examination is also not warranted by the duty to assist.  U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii).  


ORDER

New and material evidence having not been received, reopening of the claim for entitlement to service connection for a respiratory disability, to include COPD, asthma, bronchitis, emphysema, and restrictive airway disease is denied.

Entitlement to service connection for residuals of a deviated septum is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with VA's duty to assist the Veteran in developing evidence to substantiate his remaining claims.  

With respect to the claim to reopen service connection for sinusitis, the Veteran was provided a VA examination in February 2015.  The examination report, while including a detailed review of the medical records in the claims file, does not contain a clear opinion addressing the etiology of the diagnosed chronic sinusitis or respond to the question posed by the RO regarding the Veteran's in-service treatment for sinusitis.  Although VA does not have a duty to obtain an examination in all cases to reopen previously denied claims, as an examination was provided in this instance ,VA has a duty to ensure it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Upon remand, the claims file must be provided to an examiner and an adequate VA medical opinion addressing the etiology of the claimed sinusitis must be obtained.

The Board also finds that additional development is necessary with respect to the claim for entitlement to service connection for sleep apnea.  VA treatment records dated in August and September 2012 note that the Veteran received private treatment for OSA, including multiple sleep studies, in 2004.  Private treatment records from May 1992 also show that the Veteran was diagnosed with sleep apnea and may have been referred for a private sleep study in response to complaints of daytime sleepiness.  These records of private treatment for OSA and/or sleep studies are not included in the claims file and efforts must be made to obtain them.  

Finally, the Board is remanding the claim to reopen service connection for heart disease as it is inextricably intertwined with the claim to reopen service connection for sinusitis.  The Veteran contends that drainage from his chronic sinusitis has aggravated his heart condition and led to congestive heart failure.  The Board previously denied the claim for service connection for heart disease on a secondary basis in August 2005 as the Veteran was not in receipt of service connection for sinusitis or a respiratory disability.  The Board therefore cannot address whether new and material evidence has been received to reopen service connection for heart disease until adjudicating the claim for sinusitis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the report of the 2005 sinus surgery performed at the Fort Harrison VAMC, as well as any other records pertaining to the treatment of sinusitis, heart disease, and/or OSA at this facility from November 2004 to  May 2010 and associate the records with the claims file.  

2.  Contact the Veteran and ask that he submit medical release forms authorizing VA to obtain medical records from any private physicians who have treated his sleep apnea, including Sleep Diagnostics in 2004, and any private facility that performed a sleep study in 1992.  

If proper medical release forms are received, obtain copies of all available treatment records from the identified facilities.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 

3.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion in this case.  After reviewing the complete claims file, including the service treatment records, the examiner should comment on the following:

a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's chronic sinusitis is etiologically related to any incident of active duty service, to include the Veteran's treatment for sinusitis in September 1951?

The Veteran contends that he experienced the onset of chronic sinusitis during active duty that has continued to the present day.  Service treatment records show a diagnosis of possible chronic sinusitis in September 1951 with reports of pain and discharge from the nose for one year.  X-rays in September 1951 demonstrated poor development of the frontal sinuses, clear maxillary antra, and a suggestion of frontal polyps.  The examining physician determined that the Veteran did not have chronic sinusitis.  The Veteran was also hospitalized for bronchitis in March 1953, and he reported a history of sinus problems on the January 1954 discharge report of medical history.  Physical examination of the nose at the January 1954 discharge examination was normal.  In August 1954, less than a year after service, the Veteran was treated for a head and chest cold with yellow secretions from the nose, but the earliest post-service diagnosis of sinusitis dates from May 1959.  The Veteran experienced a collapsed lung in 1961 (records are not available) and was again treated for sinusitis in August 1967 and July 1981.  VA records document consistent treatment for sinusitis beginning in March 1992, though the Veteran reports a continuity of symptoms since active duty service to the present.

b)  If the examiner determines that sinusitis is related to active duty service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's GERD is caused or aggravated by sinusitis.  

The examiner must address the aggravation aspect of the claim and consider the opinion of the Veteran's physician at the VAMC who opined on February 16, 2011 that the Veteran's chronic post nasal drip was most likely aggravating his GERD symptoms. 

A full rationale, i.e. explanation, must be provided for all stated opinions.  The examiner must also consider the Veteran's reports of symptoms since service.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


